OPINION — AG — ** COAL RECLAMATION ACT — PLAN — APPROVAL ** (1) THE COAL RECLAMATION ACT OF 1979, 45 O.S. 742.1 [45-742.1] ET SEQ., IS FULLY EFFECTIVE AS OF THE DATE OF THE SECRETARY OF THE INTERIOR APPROVES THE STATE PLAN. (2) WHETHER THE COAL RECLAMATION ACT OF 1979, 45 O.S. 742.1 [45-742.1] ET SEQ., IS PRESENTLY OPERATIVE INVOLVES A QUESTION OF FACT AND MAY NOT BE RESOLVED BY AN OPINION OF THE ATTORNEY GENERAL. (3) THE COAL RECLAMATION ACT OF 1979, 45 O.S. 742.1 [45-742.1] ET SEQ., BECOMES EFFECTIVE UPON THE DATE OF THE OCCURRENCE OF THE EARLIER OF THE FOLLOWING CIRCUMSTANCES: (A) THE APPROVAL OF THE STATE PLAN BY THE SECRETARY OF THE INTERIOR, OR (B) THE DATE OF THE PUBLISHED BY THE DEPARTMENT IN THE OKLAHOMA GAZETTE FOR THE EFFECTIVENESS OF ANY SECTION OR SUBSECTION OF THE ACT. (MINES AND MINNING, NOTICES, RULES AND REGULATIONS) CITE: OPINION NO. 79-177, OPINION NO. 79-213, 45 O.S. 742.1 [45-742.1] (CHARLES S. ROGERS)